RESPONSE TO APPLICANT’S ARGUMENTS
	Applicant’s arguments filed June 22, 2021 have been persuasive.
				REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: obtaining a second 3D digital model representing a plurality of teeth under a second tooth arrangement; measuring a collision value or a gap size between the first tooth and second tooth based on the second 3D digital model and a predetermined first direction; generating a ray group along the first direction; determining the collision value or the gap size between the first tooth and the second tooth based on intersection points of the ray group and the first and the second tooth; projecting the first tooth and the second tooth on a first plane perpendicular to the first direction; and sampling in an overlap area of projections of the first tooth and the second tooth to obtain a sampling point set, wherein the ray group is generated based on the sampling point set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616